Citation Nr: 1433114	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include major depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, because this claim was subject to a prior, final denial in December 1981, new and material evidence must be submitted in order to reopen this claim and consider it on the merits.  This recharacterization is necessary even though the RO did not adjudicate the Veteran's claim as a new and material evidence claim.  

The Board has also expanded the issue of entitlement to service connection for depression to more broadly include entitlement to service connection for an acquired psychiatric disability, to include major depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1981 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the December 1981 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include major depression.


CONCLUSION OF LAW

New and material evidence has been added to the record since the December 1981 rating decision; thus, the claim of entitlement to service connection an acquired psychiatric disability, to include major depression, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

Because the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, any failure on VA's part to issue the proper notification letter to the Veteran on this element of his claim is harmless.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  '[N]ew and material evidence' under 38 C.F.R. § 3.156(b) has the same meaning as 'new and material evidence' as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for a nervous condition was initially denied by VA in a December 1981 rating decision.  According to the rating decision, the claim was denied because the Veteran had been diagnosed with a personality disorder rather than a psychiatric disability.  The RO noted that the Veteran's "personality disorder is a constitutional or developmental abnormality and is not a disability for the purpose of paying compensation."  

The Veteran was notified of this decision in December 1981.  He submitted neither new and material evidence nor a notice of disagreement within one year of the rating decision notice.  Thus, this decision became final.  

At the time of the December 1981 rating decision, the record contained the Veteran's service treatment records.  

Since the December 1981 rating decision, evidence of a current acquired psychiatric disability has been added to the record.  Specifically, the record contains the Veteran's VA treatment records reflecting that he has received mental health treatment for an acquired psychiatric disability that has been variously diagnosed as depressive disorder, chronic adjustment disorder with depressed mood, major depressive disorder, depressive disorder not otherwise specified, and dysthymic disorder.  The August 2009 VA mental disorders examination diagnosis was major depression, severe.  

The Board finds that this evidence is new in that it was not of record at the time of the December 1981 rating decision.  It is material in that it is evidence of a current acquired psychiatric disability.  The evidence at the time of the December 1981 rating decision diagnosed a personality disorder, but no acquired psychiatric disability.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include major depression.  To this extent, the benefit sought on appeal is granted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include major depression, is reopened.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is required before this claim may be adjudicated on its merits.  

The Veteran contends that he has a current acquired psychiatric disability that was either incurred in service or was incurred or aggravated secondary to a service-connected disability.  

With respect to the secondary service connection theory of entitlement, the Board notes that the Veteran is service-connected for a duodenal ulcer, rated 30 percent disabling; bilateral hearing loss, rated 20 percent disabling; tinnitus, rated 10 percent disabling; and an appendectomy scar, rated 0 percent disabling.  The Veteran has most frequently cited his duodenal ulcer as having caused or aggravated his psychiatric disability, but in his May 2009 claim, he stated that he wished to "[r]equest to establish service connection for depression secondary to all service connected disabilities."  

Turning to the evidence of record, the Veteran's service treatment records reflect that he was examined and determined to be clinically normal psychiatrically at the time of his May 1971 entrance examination and his September 1973 release from active duty examination.  An August 1981 record notes that the Veteran complained of headaches, dizziness, and nervousness, and the diagnostic impression was fatigue.  An October 1971 record notes that the Veteran was having stomach problems, and the impression was that he was having psychophysiologic gastrointestinal distress.  It was also noted that the Veteran has had trouble with nerves in the past.  

A January 1973 record notes that the Veteran sought treatment for a duodenal ulcer and that he also had "[decreased] appetite, trouble sleeping and loss of interest in job, others and self.  Some thoughts of others calling him when they are not.  Otherwise no hallucinations or delusions."  He was oriented on examination, with flattened affect and good eye contact.  He was given a provisional diagnosis of depression, and it was requested that he be evaluated to determine the degree of depression and whether any thought disorder was present.  Therapy was recommended.  

Another January 1973 service treatment record reflects the Veteran was hospitalized for abdominal pain.  It notes that the Veteran was admitted to the hospital for treatment of his duodenal ulcer and for a psychiatric consultation.  It was noted that "[p]sychiatric consultation during this admission confirmed that patient, in deed, [has] had numerous personal problems and confirmed that there was strong emotional component to his present illness."  The Veteran was diagnosed with inadequate personality and administrative separation from the service was considered.  

Post-service treatment records suggest that the Veteran has had depression since approximately 2002.  The earliest post-service medical evidence appears in a March 2004 VA medical record noting the Veteran has had persistent depression for 1.5 years.  

The Veteran was scheduled for an August 2009 VA examination for the purpose of determining whether he has a psychiatric disability that is related to a service-connected disability.  Following review of the service treatment records, the Board finds it necessary to remand this claim to obtain an opinion with respect to whether the Veteran has a current acquired psychiatric disability that is directly related to service.  

An April 2004 VA medical record notes that the Veteran "reports he had been seeing Dr. Roberts in Wagoner being treated for depression, but hasn't worked since July 2002 and could no longer afford [to] be seen privately."  While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records and to fill out a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," for each private treatment provider who may have medical records that are pertinent to his claim, to include Dr. Roberts.  All appropriate steps to obtain such records should be completed.  In addition, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his acquired psychiatric disability, to specifically include Dr. Roberts from Wagoner, Oklahoma.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred as a result of the Veteran's military service.  

In rendering this opinion, the examiner should expressly discuss the Veteran's service treatment records, including the January 1973 record containing a provisional diagnosis of depression.

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


